DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hsia (PGPub. 2003/0106149).
With regard to Claim 1:
Hsia discloses: A bassinet (10) adapted to be detachably connected to a playard (Fig. 7; [0008, 0050]), said bassinet comprising: a frame unit (1);  5two legs (30) that are pivotally connected to said frame unit; a bottom plate (11, 61) that is disposed between said legs; and a lower limiting mechanism (51, 52) that is disposed on at 10least one of said legs; wherein said bottom plate is detachably connected to said legs via said lower limiting mechanism (Figs. 1-4; [0029-0040]).
With regard to Claim 2:
Hsia discloses: wherein said lower 15limiting mechanism includes a first lower limiting member (51) that is disposed on one of said legs, and a second lower limiting member (52) that is disposed on said bottom plate (Fig. 2; [0036]).
With regard to Claim 3:
Hsia discloses: wherein said second lower limiting member extends from said bottom plate (see Ref 52 in Fig. 2).
With regard to Claim 4:
Hsia discloses: wherein said 25second lower limiting member is a protruding block (Ref 522 has protruding sections extending from a block).
With regard to Claim 5:
Hsia discloses: wherein said first lower limiting member includes a protrusion (see protrusions of Ref 512 in Fig. 2).
With regard to Claim 6:
Hsia discloses: wherein said block includes an engagement hole, said protrusion of said 5first lower limiting member being detachably engaged with said engagement hole (see engagement between Ref 51 and 52 in Figs. 3A-4).
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in Claim 12 along with the amended language was not found in the prior art of record. In particular, the limitations regarding the number of legs, an upper limiting member, lower limiting member, and collapsible function in combination with the other structure disclosed in Claim 12 was not found in the prior art of record. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claim 12 may be reasonably set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673